FILED
                           NOT FOR PUBLICATION
                                                                               MAY 16 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


EZCONN CORPORATION, a Taiwan                     Nos. 17-16944
Corporation,

              Plaintiff-Appellee,                D.C. No. 2:16-cv-00508-NVW

 v.
                                                 MEMORANDUM*
PCT INTERNATIONAL, INC., a Nevada
Corporation,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                             Submitted May 14, 2019**
                              San Francisco, California

Before: THOMAS, Chief Judge, and McKEOWN and GOULD, Circuit Judges.

       PCT International, Inc. (“PCT”) appeals the district court’s grant of

summary judgment to EZconn Corporation (“EZconn”). Because the parties are


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
familiar with the history of the case, we need not recount it here. We review de

novo the district court’s grant of summary judgment, Bravo v. City of Santa Maria,

665 F.3d 1076, 1083 (9th Cir. 2011), and we affirm.

      The district court properly granted summary judgment. PCT relied, for its

contractual theory, on terms and conditions in invoices from 2012–2013.

However, PCT only alleged breaches occurring in 2006 and 2011, well-before the

2012–2013 invoices were issued. And PCT did not even provide copies of the

2012–2013 Purchase Orders to the district court, instead relying on one statement

from Julia Wang, an EZconn sales manager, to support its claims. Wang merely

stated “sometimes [a purchase order] came with the contents [of the terms and

conditions] on the second page, sometimes there’s none of that.” This response is

not limited to the 2012–2013 time frame, nor does it identify or refer to the specific

Purchase Orders at issue. Such speculative conclusions are insufficient to raise an

issue of material fact. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562–64 (2007).

      PCT argues that the district court should have imputed its arguments and

considered evidence in a related case, Andes Ind., Inc. v. EZconn Corp., No. 2:15-

CV-01810-PHX-NVM (D. Ariz 2017), in deciding its motion for summary

judgment. However, that case does not relate to the purchase orders at issue here,

PCT did not identify any specific evidence from that case that might pertain to this


                                          2
one, and we are limited to examining evidence actually in the record of this case.

Heiniger v. City of Phoenix, 625 F.2d 842, 843 (9th Cir. 1980).



      AFFIRMED.




                                          3